IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-36,636-02


                       EX PARTE GERALD LYNN SIMIEN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W17-71394-P (A) IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

possession with intent to deliver a controlled substance, and was sentenced to five years’

imprisonment. Applicant did not appeal his conviction or sentence.

        In this application, Applicant alleges that he was incompetent to enter a plea, that his

indictment was fundamentally defective, that he was denied an examining trial, that he is not being

properly credited with pre-sentencing jail time, and that his trial counsel was ineffective.

        Applicant's claim concerning the denial of pre-sentencing jail time credits is dismissed. Ex
                                                                                                      2

parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks pre-sentence jail

time credit, "[t]he appropriate remedy in this situation is to require Applicant to present the issue to

the trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to respond,

Applicant is first required to seek relief in the Court of Appeals, by way of a petition for a writ of

mandamus, unless there is a compelling reason not to do ."). Applicant’s remaining claims are

without merit, and are denied.




Filed:         January 30, 2019
Do not publish